Case 1:20-cv-01269-CMA-STV Document 45 Filed 04/13/21 USDC Colorado Page 1 of 1

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

Case: Court: county: Job:
20-cv-01269- | IN THE UNITED STATES DISTRICT COURT FOR THE 5525935
CMA-STV DISTRICT OF COLORADO

Plaintiff / Petitioner: Defendant / Respondent:

COLONY INSURANCE COMPANY BRISTLECONE MONTESSORI SCHOOL, et al
Received by: For:

Braddy Investigative Group, Inc. Gust Rosenfeld PLC

To be served upon:

James D. Murdock II

 

 

 

|, Florence Sebern, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: James D. Murdock Il, Taylor Anderson LLP: 1670 Broadway Suite 900, Denver, CO 80202
Manner of Service: Personal/Individual, Apr 8, 2021, 3:34 pm MDT

Documents: Summons, Complaint, Order Granting Second Verified Mction for Alternate Service of Defendant Bristlecone
Montessori School and for Enlargement of Time

Additional Comments:

1) Successful Attempt: Apr 8, 2021, 3:34 pm MDT at Taylor Anderson LLP: 1670 Broadway Suite 900, Denver, CO 80202 received by James D,
Murdock Il.

| entered the 1670 Building, checked in with the reception desk in the lobby, signed the visitor log with my name and telephone number,
stated that | had business with Taylor Anderson, and was issued a badge. | used the badge to access the elevator and the entry door to the
Taylor Anderson suite, After entering the suite, | clipped the badge to my left front shirt pocket in plain sight. There was no one in the
suite's entry area, but | could hear muffled voices, so | walked the circular corridor looking for assistance. | passed two offices with doors
closed and individuals talking on the phone. | came to an office with a partially closed door, and a male seated at a desk who appeared to
be involved in a Zoom call. There was a glass insert to the side of the office door and | could see a framed legal certificate from Rutgers
with the name James Douglas Murdock II on the certificate. The male in the office matched the photo of Mr.Murdock. | knocked lightly on
the door, entered the room, and said, "Mr. Murdock?" He responded affirmatively, | identified the legal documents, handed them to him,
and walked out of the office. As | walked down the corridor to the suite's entry door, | heard Mr. Murdock ask, "Who gave you access?"
Since | was wearing the Taylor Anderson badge in plain sight, had effectuated service, am trained to avoid confrontation, and Mr. Murdock
is not our client, | continued to walk to the entry door without hesitation and with no response. Exit from the suite's doors did not require
swiping the badge, so | continued through the door and to the elevator, located in the hallway. Mr. Murdock asked again, "Who gave you
access?" to which I did not respond or look back. | entered the elevator, returned to the lobby, turned in the badge at the reception desk,
and left the building.

Subscribed and sworn to before me by the affiant who is

‘ personally known to me.
lorouee Helfer "7
Flérati¢e Sebern Date ‘ Frm LI cedliK bo 2
Notary Publi

Braddy Investigative Group, Inc. W/F/I1 fe (26 jo o

PO Box 24228 Date Commission Expires
Denver, CO 80224

303-860-1380

 

 

| AMY WESOLOSKIE
NOTARY PUBLIC

STATE OF COLORADO
NOTARY ID 20004019287

| MY COMMISSION EXPIRES NOVEMBER 20, 2024

 
